Per Curiam.

Landlord appeals from an order of Special Term denying his motion to annul an order of the State Bent Administrator fixing at $310 a month the maximum rent of an *363entire rooming house leased by the tenant respondent from the landlord appellant at $600 a month. The rooming house consists of twenty-two individual rooms and a garage. The tenant, not in possession as a roomer or otherwise of any part of the premises, sublets as an entrepreneur for her own profit the individual rooms to subtenants.
The State Bent Administrator erred in drawing the inference that because the whole of this rooming house was subject to regulation under the State Besidential Bent Law (L. 1946, ch. 274, § 4, subd. 1, as amd. by L. 1950, ch. 250, as amd. by L. 1951, ch. 36; L. 1953, ch. 321, and State Bent and Eviction Begulations, § 9, subd. 10), the State Administrator had complete authority to fix the maximum rent for the entire premises although concededly the individual units had been registered as required by the Federal Act at an aggregate maximum legal rent, for twenty out of the twenty-two rooms, at $719 a month (State Bent and Eviction Begulations, § 36, subd. [c]). Cases relating to eviction are wholly inapplicable to the issue presented on this application by the tenant to fix the maximum rent.
On the facts disclosed, the order appealed from should be reversed and the determination of the State Bent Administrator annulled. Settle order.
Dore, J. P., Cohn, Callahan and Botein, JJ., concur.
Order unanimously reversed, with $20 costs and disbursements to the appellant, and the determination of the State Bent Administrator annulled. Settle order on notice.